Citation Nr: 0710343	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  98-06 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for disabilities of the 
cervical and lumbar spine (claimed as residuals of whiplash 
injuries in service).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from March 1974 to February 
1976.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found that the veteran had not submitted new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for spinal disabilities, 
claimed to be the result of in-service whiplash injuries.

The veteran testified at a personal hearing at the RO in 
December 1997, as to his request to reopen his claim.  In 
January 2006, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing conducted at the 
RO.  In April 2006, the Board issued a decision which found 
that the veteran had submitted sufficient new and material 
evidence to reopen his claim, and remanded the claim for 
additional evidentiary development.  The case is again before 
the Board for appellate consideration.  


FINDING OF FACT

The veteran's cervical and lumbar degenerative disc disease 
was not present in service, was not manifested to a 
compensable degree within one year after separation from 
service, and is not related to or aggravated by a service-
connected disability.


CONCLUSION OF LAW

Chronic cervical and lumbar degenerative disc disease was not 
incurred in or aggravated by service, may not be presumed to 
have been so incurred, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303(b), 3.307, 3.309, 
3.310(a) & (b) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In May and July 2001, and May 2006 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  He was informed of what evidence was needed to 
substantiate his claim, as well as what evidence and 
information VA would obtain in his behalf and what 
information and evidence he could submit.  He was also 
informed that he could submit any evidence relevant to his 
claim.


The Board finds that the letters provided to the veteran in 
May and July 2001, and in May 2006, complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Subsequently, after the Board's remand of April 
2006, the veteran underwent additional VA medical 
examination, and was then provided an SSOC in June 2006, 
advising him of the readjudication of his claim and affording 
him an additional 60 days to submit additional evidence if he 
or his representative so desired.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board notes that Dingess notice was provided with 
the June 2006 SSOC.


II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131(West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year after the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Finally, and as pertinent in the present case, service 
connection may be granted for disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that 38 C.F.R. § 3.310, the regulation which governs claims 
for secondary service connection, has been amended recently.  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).

III.  Factual background and analysis

The relevant evidence of record includes the service medical 
records (SMRs).  These show that the veteran sustained a 
cervical strain in September 1974 after a parachute jump.  In 
July 1975, he complained of headaches.  Because orthopedic 
examination at that time was negative, the headaches were 
attributed to anxiety or depression, and not to any organic 
cervical etiology.  There was no mention made of any 
complaints of, or treatment for, a low back disorder.  The 
December 1975 separation examination was normal.

The veteran's separation document, DD Form 214, shows that 
his military occupational specialty (he served as a female, 
but apparently underwent trans-gender surgery after service) 
was as a parachute packer.  The veteran's awards and 
deorations included the Parachute Badge.

Beginning in 1991, the veteran was seen for complaints of 
multiple joint pain.  A June 1995 VA examination found that 
he had arthritis of the lumbar spine, type unknown.  During a 
May 1996 VA examination, he noted low back pain, but the back 
was not examined.  Another VA examination conducted in 
September 1996 diagnosed, by X-rays, degenerative joint 
disease (DJD) at the L4 level.  

The record reflects that the veteran is currently service-
connected for several disabilities: post-traumatic stress 
disorder, evaluated as 100 percent disabling; postoperative 
residuals of right knee with degenerative changes and 
ligament tear, evaluated at 20 percent; traumatic arthritis 
of both ankles, rated at 10 percent; and degenerative 
arthritis of the left knee, rated at zero percent.

The veteran testified at a personal hearing at the RO in 
December 1997.  His private physician stated that he saw the 
veteran weekly and that the veteran had spinal pain and 
discomfort.  Lay statements from March 1995 and December 1997 
noted that he exhibited severe back pain and had trouble 
sitting, standing, and bending due to pain.  Many VA 
outpatient treatment records developed between 1990 and 2004 
show his continuing complaints of multiple joint pain.  He 
stated that his low back pain had begun in 1976.

In March 2004, the veteran had an MRI performed.  The 
cervical spine showed mild degenerative disc disease (DDD) at 
C5-6 and C6-7, with no herniation; the thoracic spine showed 
mild to moderate multilevel spondylitic endplate changes; 
there was no stenosis of the spinal canal; the lumbar spine 
showed multilevel mild DDD changes, with no disc herniation.  
In August 2004, the veteran's private physician stated that 
the veteran had indicated that he had multiple traumatic 
injuries to the spine from parachute jumps.  He opined that 
"[i]n my experience, patients who have a history of multiple 
traumas, as in [the veteran's] case, are at an increased risk 
of developing degenerative changes, such as DDD, later in 
life."

A May 2004 treatment record noted the veteran's complaints of 
left leg numbness.  He stated that he had made several 
parachute jumps in service, which had caused his current 
complaints.  He was mildly tender over the T8-10 level, but 
there was no tenderness in the lumbar region.  Statements 
submitted from a friend and from the veteran's spouse in 
August 2004 both referred to the veteran's continuing 
complaints of problems with his back, knees, feet, and 
ankles.

At his Travel Board hearing in January 2006, the veteran 
reiterated his contention that his current spinal problems 
are directly related to the traumas to the spine sustained 
during service during parachute jumps.  He also stated that 
his service-connected knee and ankle disabilities, which had 
caused limping, were responsible for his back complaints.  At 
the hearing, he submitted a statement from his chiropractor, 
who noted that the veteran had been diagnosed with chronic 
lumbar intersegmental dysfunction, osteoarthritis, and 
subsequent low back pain.

The veteran was examined by VA in May 2006.  The examiner 
indicated that the claims file had been reviewed.  The 
veteran stated that he had had problems with his neck and 
back since his time in the military; these complaints were 
related to parachute jumps.  After a complete and thorough 
examination, the diagnoses were mild degenerative disc 
disease of the cervical spine with neural foraminal stenosis 
and lumbar spine DDD at multiple levels.  The examiner opined 
that -

At this time, based on this patient's Claims File 
review, history, and physical examination, I am 
unable to find any documentation that leads to a 
relationship between events of military service and 
the veteran's present neck and lumbar spine 
conditions.  I can say with a reasonable degree of 
medical certainty that it is less likely as not 
that his cervical spine and lumbar spine 
degenerative disk disease and foraminal stenosis 
are related to any events during military service.

The patient, in addition, has some service-
connected knee and ankle disabilities, but I see no 
indication at this time how these conditions would 
contribute and/or aggravate the patient's present 
lumbar and cervical spine condition.  The patient 
does state that he did not pursue cervical and 
lumbar spine treatment while in the military beyond 
what he did because he was trying to avoid being 
recycled.  This, however, would lead to speculation 
only; and therefore, my previous comments stand as 
my decision regarding his neck and low back 
conditions and lack of relationship to military 
service.

After a careful review of the evidence of record, the Board 
finds that service connection for disabilities of the 
cervical and lumbar spine has not been established.  The 
evidence of record does indicate that the veteran had 
suffered a cervical strain in service following a parachute 
jump.  However, there is no indication that this resulted in 
the development of a chronic disability.  Such a conclusion 
is supported by the remainder of the SMRs, which show no 
further treatment for cervical complaints, by the negative 
December 1975 separation examination, and by the silence of 
the records between his 1975 service separation and his first 
complaints of multiple joint pain made in 1991. 

There is no indication that the veteran made any complaints 
about his lumbar spine in service.  His private physician, 
referring to the history provided by the veteran of multiple 
injuries following parachute jumps in service, opined that 
such a history of multiple injuries indicates an increased 
risk for developing degenerative changes later in life.  
However, the VA examination conducted in May 2006, which 
included a thorough review of the objective evidence of 
record, found no such relationship between the veteran's 
diagnosed DDD of the cervical and lumbar spines and his 
period of service.  The examiner stated that there was no 
documentation in the claims file that would support such a 
causal relationship, and concluded it is not likely that his 
currently diagnosed conditions are related to any event that 
occurred during his military service.  Therefore, service 
connection on a direct or chronic basis for cervical or 
lumbar spine disorders cannot be awarded. 

Nor is there any indication that the veteran was diagnosed 
with a degenerative disorder to a compensable degree in 
either the cervical or lumbar spine during the one-year 
period immediately following his separation from active 
service.  Rather, the evidence of record indicates that 
degenerative disease was not found until many years after his 
separation.  Therefore, service connection on a presumptive 
basis cannot be awarded.

Finally, the VA examination conducted in May 2006 
specifically ruled out any causal connection between the 
cervical and lumbar spine DDD and the veteran's service-
connected ankle and knee disabilities.  It was commented that 
there was no indication that these service-connected 
disabilities have contributed to and/or aggravated his 
cervical and lumbar disorders.  As a consequence, entitlement 
to service connection on a secondary basis (to include via 
aggravation by a service-connected disorder) has not been 
demonstrated.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection for disabilities of the cervical and lumbar spine.


ORDER

Entitlement to service connection for disabilities of the 
cervical and lumbar spine (claimed as residuals of whiplash 
injuries in service) is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


